DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Status of Claims
Claim 1, 3-14, 21-23, and 25-27 are pending with claims 1, 3-9, 21-23, and 25-27 under examination and claims 10-14 withdrawn.
Claims 2, and 15-20, and 24 have been canceled.
Claim 27 has been added by amendment.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(e) to provisional application 62/602566, filed 04/28/2017, is acknowledged.

Response to Amendment
The amendments to the claims received on 10/29/2020 are accepted and the previous claim objections are withdrawn.
Based on the amended claims and remarks received on 10/29/2020, the previous prior art rejection based on Pantelidis has been withdrawn and a new prior art rejection is set forth (see below).
Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelidis (US 2010/0111773; Pub. Date: May 6, 2010; already of record), and further in view of Mallet (US 2012/0048002; Pub. Date: Mar. 1, 2012)

Regarding claim 1, Pantelidis teaches a double bottom test tube (Pantelidis; fig. 7, #500, [0061, 0063, 0065]) comprising: 
a first tubular section having an open end and a rounded closed end (Pantelidis; figs. 7 & 9, #5, #53a, #52a, [0062, 0064]), a first tubular section lip member formed around an outer perimeter of the open end of the first tubular section (Pantelidis; fig. 9, #55, [0062]); 
a second tubular section having an open end and a rounded closed end (Pantelidis; figs. 7 & 8a, #6, #63a, #62a, [0063, 0066]); 
a connector for securing the open end of the first tubular section to the open end of the second tubular section and to allow contents to flow through the open end of the first tubular 
Pantelidis does not teach a second tubular section lip member formed around an outer perimeter of the open end of the second tubular section or the connector is removable from the first tubular section and the second tubular section, the connector is a flange seal, a pair of channels formed around an interior perimeter of the flange seal, wherein each of the pair of channels is configured to hold one of the first tubular section lip member or the second tubular section lip member while allowing the contents to flow through the open end of the first tubular section and through the open end of the second tubular section to the rounded closed end of the second tubular section.
However, Mallet teaches the analogous art of a first tubular section having an open end and a rounded closed end, a first tubular section lip member formed around an outer perimeter of the open end of the first tubular section (Mallet teaches standard 20 mL vials comprising tightly fitted lips; fig. 4C, #1, [0041, 0046]), a second tubular section having an open end and a rounded closed end (Mallet teaches standard 20 mL vials; fig. 4C, #2, [0041-0042, 0046]), and a connector for securing the open end of the first tubular section to the open end of the second tubular section to allow contents to flow through (Mallet teaches a housing 18 comprising a first vessel connector 6 and a second vessel connector 8, wherein the first and second tubular sections are in fluid communication via a passage; [0037]), further wherein
the second tubular section further comprises a second tubular section lip member formed around an outer perimeter of the open end of the second tubular section (Mallet teaches the first and second tubular sections are identical type vessels such as standard 20 mL vials comprising tightly fitted lips; [0041]),

the connector is a flange seal (Mallet; [0020, 0041]), 
a pair of channels formed around an interior perimeter of the flange seal (Mallet; fig. 1, #6, #8, [0041]), 
wherein each of the pair of channels is configured to hold one of the first tubular section lip member or the second tubular section lip member while allowing the contents to flow through the open end of the first tubular section and through the open end of the second tubular section to the rounded closed end of the second tubular section (Mallet; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the snap-fit projection of the first tubular section of Pantelidis with the tightly fitted lips, as taught Mallet, the second tubular section of Pantelidis to further include the tightly fitted lips, as taught Mallet, and the connector of Pantelidis with the housing, as taught by Mallets, because Mallets teaches the first and second tubular sections having the tightly fitted lips cooperate with the locking flanges of the housing 18 to connect two identical type vessels together using standard laboratory vials [0041].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pantelidis and Mallets both teach a first tubular section having an open end and a rounded closed end, a first tubular section lip member formed around an outer perimeter of the open end of the first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section having an open end and a rounded closed end (Mallet; fig. 4C, #2, [0041-0042, 0046]), and a connector for securing the open end of the first tubular section to the open end of the second tubular section to allow contents to flow through (Mallet; fig. 1, #18, [0037]).

Regarding claim 3, modified Pantelidis teaches the double bottom test tube of claim 1 above, comprising a collection device sized to fit within the double bottom test tube (Pantelidis; fig. 3, #2, [0054, 0058, 0064]).  

Regarding claim 4, modified Pantelidis teaches the double bottom test tube of claim 1 above, comprising a cap coupled to either the open end of the first tubular section or the open end of the second tubular section when the first section is uncoupled from the second section (Pantelidis; fig. 6, #4, [0060]).  

Regarding claim 5, modified Pantelidis teaches the double bottom test tube of claim 1 above, having the first tubular section and the second tubular section.
Modified Pantelidis does not teach the first and second tubular sections are symmetrical in size and shape. 
However, Mallet teaches the analogous art of a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]) wherein the first and second tubular sections are symmetrical in size and shape (Mallet; [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second tubular section of Pantelidis with the first and second tubular sections that are symmetrical in size and shape, as taught by Mallet, because Mallet teaches the first and second tubular sections that are symmetrical in size and shape are standard laboratory vials thus being ideally suited to use with common laboratory equipment (Mallet; [0020, 0021, 0041, 0042]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pantelidis and Mallet both teach a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]).

Regarding claim 6, modified Pantelidis teaches the double bottom test tube of claim 1 above, having the first tubular section and the second tubular section.
Modified Pantelidis does not teach the first and second tubular sections are symmetrical in size and shape, where both the closed end of the first tubular section and the closed end of the second tubular member can collect a centrifuged specimen.
However, Mallet teaches the analogous art of a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]) wherein the first and second tubular sections are symmetrical in size and shape (Mallet; [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second tubular section of Pantelidis with the first and second tubular sections that are symmetrical in size and shape, as taught by Mallet, because Mallet teaches the first and second tubular sections that are symmetrical in size and shape are standard laboratory vials thus being ideally suited to use with common laboratory equipment (Mallet; [0020, 0021, 0041, 0042]). The modification therefore resulting in the device of modified Pantelidis being capable of collecting a centrifuged specimen in either the closed end of the first tubular section or the closed end of the second tubular section.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pantelidis and Mallet both teach a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]).

Regarding claim 7, modified Pantelidis teaches the double bottom test tube of claim 3 above, wherein the collection device comprises: 
an absorbent section (Pantelidis; fig. 3, #21, [0052-0054, 0055, 0058, 0059, 0064]); and 
a handle extending out of the absorbent section, the handle extending through the open end of the first tubular section and the open end of the second tubular section (Pantelidis; fig. 3, #22, [0054, 0058]).  


Regarding claim 9, modified Pantelidis teaches the double bottom test tube of claim 4 above, wherein the cap is a flat top cap (Pantelidis; fig. 6, #4, [0060]).  

Regarding claim 21, a double bottom test tube (Pantelidis; fig. 7, #500, [0061, 0063, 0065])  comprising: 
a first tubular section having an open end and a rounded closed end (Pantelidis; figs. 7 & 9, #5, #53a, #52a, [0062, 0064]), a first tubular section lip member formed around an outer perimeter edge of the open end of the first tubular section (Pantelidis; fig. 9, #55, [0062]); 
a second tubular section having an open end and a rounded closed end (Pantelidis; figs. 7 & 8a, #6, #63a, #62a, [0063, 0066]); 
a connector for securing the open end of the first tubular section to the open end of the second tubular section to allow contents to flow from the rounded closed end of the first tubular section through the open end of the first tubular section and the open end of the second tubular section and into the rounded closed end of the second tubular section (Pantelidis; fig. 7, junction of #63a and #53a, [0057-0059, 0062, 0063]);
a collection device sized to fit within the double bottom test tube and extending through the open end of the first tubular section and the open end of the second tubular section (Pantelidis; fig. 3, #2, [0054, 0058, 0064]).  
Pantelidis does not teach a second tubular section lip member formed around an outer perimeter of the open end of the second tubular section or the connector is removable from the first tubular section and the second tubular section, the connector is a flange seal, a pair of channels formed around an interior perimeter of the flange seal, wherein each of the pair of channels is configured to hold one of the first tubular section lip member or the second tubular section lip member while allowing the contents to flow through the open end of the first tubular 
However, Mallet teaches the analogous art of a first tubular section having an open end and a rounded closed end, a first tubular section lip member formed around an outer perimeter of the open end of the first tubular section (Mallet teaches standard 20 mL vials comprising tightly fitted lips; fig. 4C, #1, [0041, 0046]), a second tubular section having an open end and a rounded closed end (Mallet teaches standard 20 mL vials; fig. 4C, #2, [0041-0042, 0046]), and a connector for securing the open end of the first tubular section to the open end of the second tubular section to allow contents to flow through (Mallet teaches a housing 18 comprising a first vessel connector 6 and a second vessel connector 8, wherein the first and second tubular sections are in fluid communication via a passage; [0037]), further wherein
the second tubular section further comprises a second tubular section lip member formed around an outer perimeter of the open end of the second tubular section (Mallet teaches the first and second tubular sections are identical type vessels such as standard 20 mL vials comprising tightly fitted lips; [0041]),
the connector is removable from the first tubular section and the second tubular section (Mallet; [0038, 0046]),
the connector is a flange seal (Mallet; [0020, 0041]), 
a pair of channels formed around an interior perimeter of the flange seal (Mallet; fig. 1, #6, #8, [0041]), 
wherein each of the pair of channels is configured to hold one of the first tubular section lip member or the second tubular section lip member while allowing the contents to flow through the open end of the first tubular section and through the open end of the second tubular section to the rounded closed end of the second tubular section (Mallet; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the snap-fit projection of the first tubular section of Pantelidis with the tightly fitted lips, 

Regarding claim 22, modified Pantelidis teaches the double bottom test tube of claim 21 above, comprising a cap coupled to either the open end of the first tubular section or the open end of the second tubular section when the first tubular section is uncoupled from the second tubular section (Pantelidis; fig. 6, #4, [0060]).  

Regarding claim 23, modified Pantelidis teaches the double bottom test tube of claim 21 above, having the first tubular section and the second tubular section.
Modified Pantelidis does not teach the first and second tubular sections are symmetrical in size and shape. 
However, Mallet teaches the analogous art of a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]) wherein the first and second tubular sections are symmetrical in size and shape (Mallet; [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second tubular section of Pantelidis with the first and second tubular sections that are symmetrical in size and shape, as taught by Mallet, because Mallet teaches the first and second tubular sections that are symmetrical in size and shape are standard laboratory vials thus being ideally suited to use with common laboratory equipment (Mallet; [0020, 0021, 0041, 0042]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pantelidis and Mallet both teach a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]).

Regarding claim 25, modified Pantelidis teaches the double bottom test tube of claim 21 above, wherein the collection device comprises: 
an absorbent section (Pantelidis; fig. 3, #21, [0052-0054, 0055, 0058, 0059, 0064]); and 
a handle extending out of the absorbent section, the handle extending through the open end of the first tubular section and the open end of the second tubular section (Pantelidis; fig. 3, #22, [0054, 0058]).  

Regarding claim 27, modified Pantelidis teaches the double bottom test tube of claim 21 above, having the first tubular section and the second tubular section wherein the closed end of the second tubular section can collect a centrifuged specimen when the sponge is positioned in an opposing end of the double bottom test tube and centrifuged (Pantelidis; fig. 4).
Modified Pantelidis does not teach the closed end of the first tubular member can collect a centrifuged specimen when the sponge is positioned in an opposing end of the double bottom test tube and centrifuged.
However, Mallet teaches the analogous art of a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]) wherein the first and second tubular sections are symmetrical in size and shape (Mallet; [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second tubular section of Pantelidis with the first and second tubular sections that are symmetrical in size and shape, as taught by Mallet, because Mallet teaches the first and second tubular sections that are symmetrical in size and shape are standard laboratory vials thus being ideally suited to use with common laboratory equipment (Mallet; [0020, 0021, 0041, 0042]). The modification therefore resulting in the device of modified Pantelidis being capable of collecting a centrifuged specimen in the closed end of the first tubular member or the closed end of the second tubular member when the sponge is positioned in an opposing end of the double bottom test tube and centrifuged.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pantelidis and Mallet both teach a first tubular section (Mallet; fig. 4C, #1, [0041, 0046]), a second tubular section (Mallet; fig. 4C, #2, [0041-0042, 0046]).

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelidis (US 2010/0111773; Pub. Date: May 6, 2010; already of record), in view of Mallet (US 2012/0048002; Pub. Date: Mar. 1, 2012; already of record), where Galib-bey (US Patent No. 3,586,380; already of record) is used as supporting documentation

Regarding claim 8, modified Pantelidis teaches the double bottom test tube of claim 3 above, wherein the collection device comprises: 
a sponge sized to fit within one of the first tubular section or the second tubular section (Pantelidis; fig. 3, #21, [0052] – The Examiner notes Pantelidis teaches the absorbing elements 
a non-porous, non-absorbent handle extending out of the non-reactive sponge, the handle extending through the open end of the first tubular section and the open end of the second tubular section (Pantelidis; fig. 3, #22, [0054, 0058] – The Examiner notes that swabs having a non-porous, non-absorbent handle is well-known in the art.  See supporting document Galib-bey (US Patent No. 3,586,380) col. 2, lines 7-10).  

Regarding claim 26, modified Pantelidis teaches the double bottom test tube of claim 21 above, wherein the 7collection device comprises: 
a sponge sized to fit within one of the first section or the second section (Pantelidis; fig. 3, #21, [0052] – The Examiner notes Pantelidis teaches the absorbing elements (21) is viscose, a cellulose fiber, which meets Applicant(s) description of “a sponge” as described in para. [0004] of their instant specification); 
a non-porous, non-absorbent handle extending out of the non-reactive sponge, the handle extending through the open end of the first tubular section and the open end of the second tubular section (Pantelidis; fig. 3, #22, [0054, 0058] – The Examiner notes that swabs having a non-porous, non-absorbent handle is well-known in the art.  See supporting document Galib-bey (US Patent No. 3,586,380) col. 2, lines 7-10).  

Response to Amendment
Applicants arguments filed on 10/29/2020 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address Applicant's remarks in order to promote compact prosecution.

Applicant(s) argue on page 11 of their remarks that Pantelidis fails to disclose the connector (the junction of 53a and 63a) is removable from both the vial 5 and vial 6, and also a pair of channels formed around an interior perimeter of the flanged seal wherein each of the pair of channels is configured to hold one of the first tubular section lip members or the second tubular section lip members since Pantelidis does not disclose a removable flanged seal having a pair of channels as recited in claim 1.
The Examiner agrees with Applicant(s) and notes that the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  In view of the amended claim language, the Examiner has modified the prior art rejection of Pantelidis with the teachings of Mallet wherein the combination of Pantelidis and Mallet teach the amended claim language as recited in claim 1 (see Prior Art Rejection above).

Applicant(s) further argue on page 12 of their remarks that Pantelidis does not teach the vial 5 and vial 6 as being the same size and shape as recited in claim 6.  
The Examiner agrees with Applicant(s) and notes that the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Therefore, the Examiner has modified the prior art rejection of Pantelidis with the teachings of Mallet to wherein the combination of Pantelidis and Mallet teach the amended claim language as recited in claim 6 (see Prior Art Rejection above).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Clark et al. (US 2010/0307967) teaches a removable connector for adjoining two of identical size and shape.
Guryev et al. (US 2020/0009052) teaches a double bottom tub having a first section and second section of identical size and shape where the first and second sections are connected through a connector.
Beach et al. (US Patent No. 8,728,414) teaches a closure having internal channels configured to receive two identical tubes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798